Citation Nr: 9919003	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  92-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to a higher initial rating for right knee 
chondromalacia patella, rated as 30 percent disabling.

2. Entitlement to a higher initial rating for right knee 
arthritis, separately rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for chondromalacia of the 
right patella and assigned a 10 percent rating effective from 
January 18, 1991.  A notice of disagreement was submitted in 
November 1991, and a statement of the case was issued in 
February 1992.  VA received the veteran's substantive appeal 
in March 1992. 

The veteran, in November 1992, testified at a hearing before 
a Member of the Board.  At that time, the veteran submitted 
additional evidence with a waiver of Agency of Original 
Jurisdiction consideration.  See 38 C.F.R. § 20.1304 (1998).  
She was subsequently advised that the presiding Member no 
longer was employed by the Board and was given the 
opportunity to have another hearing. Another hearing was 
scheduled, but she failed to appear therefor, and the case is 
now before the Board for further appellate review.

The Board remanded this case in January 1993 and February 
1996.  

By rating action of November 1998, the veteran's right knee 
chondromalacia patella was assigned an evaluation of 30 
percent with an effective date of January 18, 1991.  As a 30 
percent evaluation is not the maximum rating available for a 
knee disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In that same November 1998 decision, the RO 
determined that the veteran's right knee arthritis was 
compensable and assigned a separate rating of 10 percent with 
an effective date of April 15, 1992.  

In a March 1999 statement in lieu of VA Form 646, the 
appellant's representative raises a claim for a total 
disability rating for compensation purposes based on 
individual unemployability.  The most recent communication 
from the veteran (statements made at the October 1998 
examination), however, indicates she takes time off work four 
times a year to rest her knee.  This claim is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee chondromalacia patella is 
manifested by complaints of pain, weakness, giving way, and 
falling; some quadriceps atrophy without observed instability 
or subluxation is demonstrated; any instability is no more 
than severe.  

3.  The veteran's right knee arthritis is manifested by pain 
at the extreme of flexion, with only slight limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for service-connected right knee chondromalacia patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 
5262 (1998).

2.  The criteria for an evaluation greater than 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5256, 
5260, 5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records dated from 1982 to 
1985, document the veteran's complaints of right knee pain, 
as well as the diagnosis of chondromalacia patella.  

Records from Kaiser Permanente reflect the veteran's 
complaint of right knee pain in October 1990.  

On VA examination of April 1991, the examiner diagnosed early 
chondromalacia patella of the right knee, symptomatic.  X-
rays of the knees were normal.  The examiner reported the 
following findings: no soft tissue swelling or bony 
deformity; no signs of chronic or acute inflammation; range 
of motion of the patella within normal limits in all 
parameters with one plus crepitation and one plus pain on 
passive motion; flexion 135 degrees, full extension of 0 
degrees; good cruciate and good collateral ligament 
stability; and during squatting maneuver there was one plus 
instability and one plus pain in the right knee joint.  

By rating action of October 1991, service connection for 
right knee chondromalacia was established and a 10 percent 
rating was assigned.  

VA records dated in 1992 reflect treatment for the veteran's 
knee complaints.  On a visit in April 1992, it was noted that 
there were mild patellar degenerative changes.  A July 1992 
MRI of the knee was normal.  X-rays of August 1992 revealed 
no osseous abnormality, and showed that both knees were 
symmetrical in appearance.  An MRI was recommended for 
evaluation of a meniscal tear. 

In November 1992, the veteran testified that she experiences 
constant knee pain.  The knee is stiff in the morning, and 
worsens at night.  She wakes up at night due to the knee 
pain, even after taking medication.  The stiffness is worse 
during periods of cold weather.  She cannot walk for two 
blocks without pain.  This affects her daily activities.  
While engaged in her daily activities, she stops and rests 
and then starts again.  She also has the same type of pain if 
she stands or walks for a long period of time.  The veteran 
testified that the knee pops, cracks and grinds.  She finds 
that she has to take more pain medication.  She described the 
pain as a dull aching, throbbing and undulating.  At times, 
the knee gives way and causes her to fall to the ground on 
occasion.  The knee also locks at times when she climbs 
stairs.  She has to go up three flights of stairs to get to 
her apartment.  Her leg swells about two to three times per 
week, and there has been some discussion regarding draining 
the knee.  She performs quadriceps strengthening exercises at 
home.  

On VA examination of September 1993, the examiner noted the 
following: no swelling; moderate valgus knee deformity 
bilaterally; no subluxation or lateral instability, non-union 
with loose motion or malunion; 135 degrees flexion and 0 
degrees extension; patellofemoral lateral tracking with 
moderate shrug tenderness.  The reported impressions from the 
x-rays were soft tissue calcification adjacent to the 
proximal fibula, otherwise normal.  The examiner noted that a 
recent MRI report and claims folder were not available for 
review.  The examiner diagnosed bilateral valgus knee 
deformity and right knee chondromalacia patella.  

Pursuant to the Board's 1996 remand, a VA examination was 
conducted in October 1998.  The veteran reported her 
complaints of constant knee pain, as well as cracking, giving 
way, and falling.  She estimated that she fell six times over 
the past two months.  She falls approximately four times a 
year, and takes time off from work to rest her knee.  It was 
further noted that the pain is exacerbated with stair 
climbing, rainy weather, walking for 15 minutes or standing 
for 10 minutes, as well as stooping and kneeling.  She 
exercises periodically.  She uses hot applications and takes 
Tylenol at night as the pain sometimes awakens her.  

The following examination findings were noted: gait is good; 
joint is diffusely tender; some mild thigh muscle atrophy; 
nine inches proximate to the tibial tubercle, the 
circumference measured approximately 19 3/8 inches compared 
to 19 5/8 inches on the left; full extension and 
approximately 140 degrees of flexion compared to 150 degrees 
on the left; moderate pain on the extreme of flexion; joint 
stable; and no subluxation.  The examiner noted that the 
claims folder had been reviewed.  The examiner diagnosed 
moderate chondromalacia patellae.  The examiner commented 
that the veteran gave a history of pain on use.  There was no 
history of incoordination.  Weakness and fatigability were 
related to her pain.  The examiner noted that the veteran was 
not in an exercise program at that time, and that she was 
referred to the orthopedic clinic for follow-up.  The 
examiner commented that it was anticipated that a faithful 
program of exercise would ameliorate the symptoms and 
minimize their worsening.  Since the veteran elects to rest 
the joint away from her job during flare-ups, the examiner 
found this to be consistent with her symptoms and findings as 
flare-ups could cause severe incapacitation.  

By rating action of November 1998, a rating of 30 percent was 
assigned for the right knee chondromalacia patella, effective 
the date of the initial rating.  In that same decision, the 
RO determined that the veteran's right knee arthritis was 
separately compensable and assigned a rating of 10 percent 
with an effective date of April 15, 1992.  


Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.




Arthritis

A separate rating of 10 percent is currently in effect for 
the veteran's right knee arthritis under Diagnostic Code (DC) 
5010-5003.  Under this DC, traumatic arthritis will be rated 
as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 


Here, the ratings regarding limitation of motion for knees 
include DCs 5256, 5260 and 5261.  For reasons stated below, 
the Board finds that the disability picture does not 
approximate any criteria for a higher rating under these DCs.  
Therefore, there is not a question as to whether a higher 
rating should be assigned.  38 C.F.R. § 4.7 (1998).

Under DC 5256, a 30 percent rating is assigned for knee 
ankylosis at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  As it currently 
stands, there is no evidence of record that the veteran's 
knee is ankylosed.  The most recent examination does show 
that there is some limited right knee motion, but not to the 
degree that it could be viewed as comparable to ankylosis.  
The limited motion noted on examination was slight, since 
there was 140 degrees 

flexion on the right in comparison to 150 degrees on the 
left.  Also, the examiner found moderate pain on the extreme 
of flexion and appeared to be optimistic regarding the 
benefits of an exercise program to ameliorate the symptoms.  
Therefore, the complete disability picture does not indicate 
that the disability is so severe as to be considered 
comparable to ankylosis.  

Under DC 5260, a 20 percent rating is assigned for limitation 
of leg flexion to 30 degrees.  Under DC 5261, a 20 percent 
rating is assigned for limitation of leg extension to 15 
degrees.  As noted, leg flexion is limited, but not to the 
point that it would be considered limited to 30 degrees as 
required for a 20 percent rating under DC 5261.  The findings 
of record also show that there is full extension.  Even when 
considering limitation due to pain and other symptoms, the 
criteria for a 20 percent rating under DC 5260 or 5261 would 
not be met.  For instance, under these DCs, a 10 percent 
evaluation is assigned when flexion is limited to 45 degrees, 
and when extension is limited to 10 degrees.  Therefore, 
given the full extension and the 140 degrees flexion noted on 
examination, with pain noted only at the extreme of flexion, 
the limited motion due to pain or weakness related to this 
disability is not comparable to the criteria for higher 
ratings based on limitation of motion under DCs 5260 or 5261

The current 10 percent rating is justified, even though there 
is pain on motion only at the extreme of flexion, which is 
only minimally (if at all) limited, by consideration of 
DeLuca, supra, and application of 38 C.F.R. § 4.59, to 
recognize an actually painful joint with demonstrated 
pathology.  


Chondromalacia

Service connection is currently in effect for right knee 
chondromalacia patella, rated 30 percent disabling under the 
provisions of 38 C.F.R. Part 4, DC 5257 (1998). Under DC 
5257, a maximum rating of 30 percent is assigned for severe 
knee impairment, described as recurrent subluxation or 
lateral instability.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5257, do not provide a basis 
to assign an evaluation higher than the 30 percent rating 
currently in effect for chondromalacia patella.  For reasons 
stated below, the Board finds that the disability picture 
presented does not approximate the criteria for a higher 
rating.  38 C.F.R. § 4.7 (1998).  

Under DC 5262, a 40 percent rating is assigned for nonunion 
of the tibia and fibula with loose motion requiring a brace.  
The findings do not suggest that the knee disability involves 
nonunion of the tibia and fibula.  It could be argued that 
the veteran's complaints of instability and history of 
falling is similar to the need for a brace as mentioned in DC 
5262.  However, as noted above, the VA examiner expressed 
optimism regarding the positive effects of exercise, and the 
examination revealed that the joint was stable.  Yet the 
rating is for severe instability.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees, and the 
veteran has not sought review of this decision.

Here, the preponderance of the evidence is against the 
veteran's claim for higher ratings for right knee 
chondromalacia patella and right knee arthritis.  Therefore, 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.




ORDER

1.  Entitlement to a rating greater than 30 percent for right 
knee chondromalacia patella is denied.  

2.  Entitlement to a rating greater than 10 percent for right 
knee arthritis is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

